*638Opinion by
Kbefe, J.
The merchandise consists of a tan-colored material about one-eighth of an inch in diameter in the form of a coil. It appeared that these coils of incense are composed of a dust of wood that burns without flame and the smoke thereform has the odor of an odoriferous wood. From the evidence it was found that they are used by the Chinese in their religious services as slow matches in the measuring of time, or for lighting pipes, or for other religious ceremonies. On the authority of Pacific Trading Co. v. United States (T. D. 43042) they were held entitled to free entry as joss stick or joss light under paragraph 1703 as claimed. Bush v. United States, G. A. 8296 (T. D. 38169), and Da Rocha v. United States (26 C. C. P. A. 78, T. D. 49613) distinguished.